DETAILED ACTION
Response to Arguments	
Applicant’s arguments with respect to claims 1-13 have been considered but are moot in view of the current amendments. Thus, a new rejection follows below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1  and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Screen captures from YouTube video clip entitled “SPL Cell Culture Slide & Hybridwell,” 4 pages, uploaded on September 19, 2016 by user “SPL Life Sciences”. Retrieved from internet:<https://www.youtube.com/watch?v=8qYCPFDrmWQ> in light of Cell Culture Slide I. Technical Data Sheet [online], SPL Life Sciences, 1998 [retrieved on 2022-12-01]. Retrieved from the Internet:   <http://www.spllifesciences.com/en/m21.php?cate=1&idx=252>.
Regarding claim 1, SPL Cell Culture Slide & Hybridwell discloses a mold capable of preparing and transporting a cellular or acellular construct for controlled extraction of the construct, the mold comprising: a block  including a three-dimensional cavity for a sample as shown in the figures reproduced below, wherein the block is made from a bio- inert material (polystyrene; Cell Culture Slide I Technical Data Sheet); a base, wherein the base is made from a bio-inert material (polypropylene Cell Culture Slide I Technical Data Sheet); and an impermeable, removable sheet (glass slide) inserted into a cutout in the base beneath the block as depicted on pages 1-4.

    PNG
    media_image1.png
    1055
    1357
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1070
    1342
    media_image2.png
    Greyscale

Regarding claim 21, SPL Cell Culture Slide & Hybridwell discloses wherein the cavity is a first cavity having a first mechanical constraint  and further wherein the mold further comprises a second cavity having a second mechanical constraint as shown in the figures reproduced above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Alternatively, claims 1 and 21 are also rejected under 35 U.S.C. 103 as being unpatentable over Screen captures from YouTube video clip entitled “SPL Cell Culture Slide & Hybridwell,” 4 pages, uploaded on September 19, 2016 by user “SPL Life Sciences”. Retrieved from internet:<https://www.youtube.com/watch?v=8qYCPFDrmWQ>.
Regarding claim 1, SPL Cell Culture Slide & Hybridwell discloses a mold capable of preparing and transporting a cellular or acellular construct for controlled extraction of the construct, the mold comprising: a block  including a three-dimensional cavity for a sample as shown in the figures reproduced below, wherein the block is made from a bio- inert material); a base, wherein the base is made from a bio-inert material; and an impermeable, removable sheet (glass slide) inserted into a cutout in the base beneath the block as depicted on pages 1-4.
While SPL Cell Culture Slide & Hybridwell does not explicitly disclose the material of the block and the base, SPL Cell Culture Slide & Hybridwell discloses that the block and the base are used for cell culture/growth. Therefore, it would be necessary and thus obvious to make the block and the base of a bio-inert material. Absent unexpected results,  it would have been obvious to one having ordinary skill in the art to use a silicone grease, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP §2144.07.

    PNG
    media_image1.png
    1055
    1357
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1070
    1342
    media_image2.png
    Greyscale

Regarding claim 21, SPL Cell Culture Slide & Hybridwell discloses wherein the cavity is a first cavity having a first mechanical constraint  and further wherein the mold further comprises a second cavity having a second mechanical constraint as shown in the figures reproduced above.
Claims 1-13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fox US 7,303,715.
Regarding claim 1, Fox discloses a mold capable of preparing and transporting a cellular or acellular construct for controlled extraction of the construct, the mold comprising: a block (tray 10) including a three-dimensional cavity for a sample as shown in at least Figs. 1, 2 and 4, wherein the block is made from a bio- inert material (polymethylmethacrylate Col 2, lines 56-58); a base (sidewalls 14), wherein the base is made from a bio-inert material (polymethylmethacrylate Col. 2, lines 56-58); and an impermeable, removable sheet (gate 24 or slidable block 26) inserted into a cutout (open end 16 or groove 22) in the base as discussed in Col 2, line 54-Col 4, line 53.
Fox does not explicitly disclose that the impermeable removable sheet (slidable block 26) is slid beneath the base. However, it is noted that slidable block 26 is slid along the bottom of base (sidewalls 14) in order to form a fluid-tight seal as discussed in Col 3, lines 12-42. Therefore, providing a functionally equivalent means of sealing the block. 
Absent unexpected results, it would have been an obvious matter of design choice to place the impermeable removable sheet beneath the block, since applicant has not disclosed that placing the impermeable removable sheet beneath the block as opposed placing the impermeable removable sheet at the bottom of the block solves any stated problem and it appears that the invention would perform equally well with the configuration as taught by Fox.
Additionally, it is noted even though product-by-process claims are limited by and defined by the process (sliding the impermeable removable sheet), determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP §2113.
Regarding claims 2-4, Fox does not explicitly disclose wherein the block and removable sheet are made from polytetrafluoroethylene (PTFE). Fox also does not explicitly disclose wherein the base is made from poly lactic acid (PLA).
However, Fox does disclose that The casting tray 10 is preferably made of transparent plastic, such as polymethylmethacrylate or polymethylpentene, molded or machined as discussed in Col. 2, lines 56-58. Fox also discloses that The casting gate 24 is made of acrylic, aluminum, silicone rubber or any other material capable of forming a fluid-tight seal when placed within a receiving groove 22, and of retaining a substantially flat shape upon repeated use. The slidable block 26 is preferably made of a material with high thermal conductivity, such as aluminum, alumina, brass, or silver, or other suitable material,…as discussed in at least Col 3, lines 14-21.
Therefore, absent unexpected results, it would have been obvious to one having ordinary skill in the art to use a block and impermeable removable sheet that is made from polytetrafluoroethylene (PTFE), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP §2144.07.
Additionally, absent unexpected results, it would have also been obvious to one having ordinary skill in the art to use a base that is made from poly lactic acid (PLA), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP §2144.07.
Regarding claim 5, Fox discloses wherein the impermeable, removable sheet (comb 20, gate 24) appears to be thinner than the base (sidewalls 14) as shown in Figs. 2, 4 and 5.
Regarding claim 6, Fox does not disclose wherein the impermeable, removable sheet is coated with silicone grease prior to insertion of the sheet between the block and the base.
However, Fox does disclose in Col 4, lines9-10 that slidable block 26 may be hard coated. Since Fox teaches the use of surface modifications in order to optimize performance of the mold (casting device), absent unexpected results, it would have been obvious to one having ordinary skill in the art to coat the impermeable, removable sheet with silicone grease prior to insertion of the impermeable, removable sheet between the block and the base, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP §2144.07.
Regarding claim 7, Fox discloses that the teeth 32 of comb 20 may be varied in thickness, width, and number as desired. Fox also discloses that More than one comb 20 may be used, if needed, to form wells 36 within the body of a solidified separation medium 34 to accommodate increased sample numbers. The slidable block 26 is shown in close proximity to the comb to form a relatively short solidified separation medium, but the slidable block 26 may be placed anywhere along the length of the casting tray 10 as discussed in at least Col 3, lines 44-61. Therefore, the combination of the block (tray 10), impermeable, removable sheet/mechanical constraints (comb 20, casting gate 24, slidable block 26) are capable of forming a first, a second, and a third sub-cavity integrally forming a major cavity having a dog-bone geometry.
Additionally, the shape of a device component has been held to be a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed cavity was significant. See MPEP §2144.04 (IV)(B).
Therefore, one having ordinary skill in the art would have found it obvious to make such a change as a mere alternative and functionally equivalent cavity shape and since the same expected construct would have been achieved.  The use of alternative and functionally equivalent shapes would have been desirable to those of ordinary skill in the art based on the desired device configuration.
Applicants have failed to disclose the cavity having a dog-bone geometry as providing an unexpected advantage over circular or square microstructures. Furthermore, Applicants’ specification discloses that any planar geometry will work.   See MPEP §2144.04 (IV)(B).
Regarding claims 8-9 and 11-12, Fox does not explicitly disclose the claimed dimensions of the substrate (i.e., the block, the base, the rectangular ridge and the cavity). However, Fox does disclose that The casting tray 10 can be made to any dimension as discussed in at least Col 3, lines 6-7. Furthermore, well/culture plates are well known in the art to be provided with a variety of dimensions based on the intended sample that is housed within. Therefore, absent unexpected results, it would have been obvious to one of ordinary skill in the art because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP §2144.04 (IV)(A).
Regarding claim 10, Fox discloses wherein the base includes a rectangular cut-out (notched 18) spanning an entire thickness of the base and a rectangular ridge supporting the impermeable, removable sheet as shown in Figs. 4-6 and discussed in at least Col 2, lines 61-63.
Regarding claim 13, Fox discloses mechanical constraints (casting gate 24) at each end of the cavity as shown in Figs. 2 and 6 and discussed in Col 2, lines 64-66 to constrain cell driven contraction and to allow for gripping the sample after the sample is removed from the mold.
Regarding claim 21, Fox discloses wherein the cavity is a first cavity having a first mechanical constraint (comb 20) and further wherein the mold further comprises a second cavity having a second mechanical constraint (comb 20) as discussed in at least Col 3, lines 43-61.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Primary Examiner, Art Unit 1796